Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2018-114809, filed on June 15, 2018.
Claim Objections
Claim 9 is objected to because of the following informalities as in the beginning it mentioned “A arithmetic method” and then mentioned “calculation method” it is unclear if they are the same method or not. They should be consistent. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit, output unit and communication unit and navigation apparatus as in SPEC (pages 7-8 “0013” and “00912”) in claims 1-8 and 11. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable in view of Lee et al (US 2018/0057002 A1) in view of Aoki et al. (JP2016018495A).

Regarding claim 1, Lee discloses a calculation apparatus comprising a control unit configured to calculate a necessary distance that is necessary for a vehicle to perform lane change from a first travel lane to a second travel lane by combining (see Lee paragraph “0007-0008” “The first safety distance may be a distance required between the vehicle and the first target vehicle when changing lanes, and the second safety distance may be a distance required between the vehicle and the second target vehicle when changing lanes”),
a first distance that the vehicle travels while the vehicle waits to start the lane change (see Lee figures 6&10 and paragraph “0094” regarding allowing a lane change while accelerating to the vehicle until the start point of the first safety distance and maintaining a distance between the vehicle and a target vehicle “When the controller 100 selects the first safety distance od1 as a target vehicle distance required by the vehicle 1 when changing lanes, the controller 100 may be configured to adjust the speed of the vehicle 1 to maintain the target vehicle distance between the subject vehicle 1 and the first target vehicle A, in operation 670. In other words, the controller 100 may be configured to operate the vehicle 1 to accelerate until the start point g1 of the first safety distance od1, to allow for a change to the left lane without collision risk, while accelerating the vehicle 1 until the start point g1 of the first safety distance od1”),

But Lee fails to explicitly disclose a third distance that the vehicle travels while executing the lane change.
However Aoki teaches a third distance that the vehicle travels while executing the lane change (see Aoki paragraph “0028” “The lane return completion point determination unit 55 determines the distance “D3” from the point (the lane return start point) at which the vehicle starts the return to the traveling lane to the point (lane return completion point) to complete the lane return,”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention the invention of vehicle and control method thereof of Lee to calculate the distance that traveled with the vehicle through the lane change to make sure the vehicle changes lane safely with respect to the distance being calculated for safe distance between the vehicle and the merging vehicle and also for determining a point at which a lane change is completed in a lane (Aoki paragraph “0028”).

Regarding claim 3, Lee fails to explicitly teach wherein the control unit considers traffic density at the second travel lane in calculation of the first distance.
 wherein the control unit considers traffic density at the second travel lane in calculation of the first distance (see Aoki figures 3-6 and paragraph “0054” “The traffic condition determination unit 54d has a function of determining the traffic condition (such as congestion status) at the junction. Thus, the merging difficulty level determination unit 54 has a function of determining and quantifying the merging difficulty level resulting from the traffic situation. The traffic condition prediction unit 54e acquires road traffic information (such as traffic congestion information) from an infrastructure outside the vehicle, and based on the road traffic information, actually predicts the traffic condition when the vehicle reaches the junction. Have. Thus, the traffic condition determination unit 54d determines the traffic condition at the junction. Further, the merging difficulty determination unit 54 has a function of determining and quantifying the merging difficulty caused by the difference between the predicted vehicle speed which changes depending on the traffic condition and the legal vehicle speed of the traveling lane.” And also via paragraphs “0060-0061”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the vehicle and control method thereof of Lee for supporting a lane change near a junction of vehicles (Aoki paragraph “0028”).

Regarding claim 4, Lee discloses wherein the control unit uses a parameter different for each control executor of the vehicle in calculation of the second distance (see Lee paragraphs “0007-0008”).

Regarding claim 5, Lee fails to explicitly teach wherein the control unit uses a parameter different for each control executor of the vehicle in calculation of the third distance.
 wherein the control unit uses a parameter different for each control executor of the vehicle in calculation of the third distance (see Aoki figures 3-6 and paragraphs “0026-0027” [i.e. junction difficulty level determination unit 54 determines]).

Regarding claim 9, Lee discloses a arithmetic method in which a computer calculates a necessary distance that is necessary for a vehicle to perform lane change from a first travel lane to a second travel lane, the calculation method calculating the necessary distance by combining (see Lee paragraph “0007-0008” “The first safety distance may be a distance required between the vehicle and the first target vehicle when changing lanes, and the second safety distance may be a distance required between the vehicle and the second target vehicle when changing lanes”),
a first distance that the vehicle travels while the vehicle waits to start the lane change (see Lee figures 6&10 and paragraph “0094” regarding allowing a lane change while accelerating to the vehicle until the start point of the first safety distance and maintaining a distance between the vehicle and a target vehicle “When the controller 100 selects the first safety distance od1 as a target vehicle distance required by the vehicle 1 when changing lanes, the controller 100 may be configured to adjust the speed of the vehicle 1 to maintain the target vehicle distance between the subject vehicle 1 and the first target vehicle A, in operation 670. In other words, the controller 100 may be configured to operate the vehicle 1 to accelerate until the start point g1 of the first safety distance od1, to allow for a change to the left lane without collision risk, while accelerating the vehicle 1 until the start point g1 of the first safety distance od1”),
a second distance that the vehicle travels while a speed of the vehicle is adjusted (see Lee paragraph “0007-0008” regarding a second distance to adjust the speed of the vehicle “a distance sensor configured to sense a distance between the vehicle and a first target vehicle and a distance between the vehicle and a second target vehicle; and a 
But Lee fails to explicitly disclose a third distance that the vehicle travels while executing the lane change.
However Aoki teaches a third distance that the vehicle travels while executing the lane change (see Aoki paragraph “0028” “The lane return completion point determination unit 55 determines the distance “D3” from the point (the lane return start point) at which the vehicle starts the return to the traveling lane to the point (lane return completion point) to complete the lane return,”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention the invention of vehicle and control method thereof of Lee to calculate the distance that traveled with the vehicle through the lane change to make sure the vehicle changes lane safely with respect to the distance being calculated for safe distance between the vehicle and the merging vehicle and also for determining a point at which a lane change is completed in a lane (Aoki paragraph “0028”).


Claims 2, 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable in view of Lee et al (US 2018/0057002 A1) in view of Aoki et al. (JP2016018495A) in view of Aoki et al (JP201607914A).

Regarding claim 2, Lee fails to explicitly discloses wherein the control unit calculates a path from an origin to a destination, calculates the necessary distance for a lane movement Link 
However Aoki 495’ teaches calculates the necessary distance for a lane movement link for which lane change is necessary, calculates a possible travel distance that the vehicle can travel in the lane movement link for change (see Aoki figures 3-6 and paragraph “0061” “The necessary distance is estimated (step S305). In addition, when traffic congestion occurs, the overall difficulty level determination unit 54f of the junction difficulty level determination unit 54 is affected by two factors, the difficulty of merging due to the road shape and the difficulty of merging due to traffic congestion. Therefore, the general merging difficulty is determined (step S306). For example, the general difficulty level determination unit 54f can calculate an overall merging difficulty level by adding up the merging difficulty levels of the respective factors. Therefore, even when no traffic congestion occurs, only the merging difficulty level caused by the road shape is determined.”) and calculates a path that is unlikely to pass through the lane movement link when the necessary distance as longer than the possible travel distance (see Aoki figures 3-6 and paragraphs “0026” and “0059” “Therefore, based on the graph 5, in the graph 6 of FIG. 14 (b), the adjustment distance tends to be longer when the merging difficulty level is high. In this example, there is a merging lane with a sharp curve, and there is a high degree of difficulty in merging so that sufficient speed adjustment can not be made before the merging car merges into the main lane, so to merge into the main lane It can be determined that a long adjustment distance is required.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention the invention of vehicle and control method thereof of Lee to calculate the distance based on the merging difficulty to make  and also for determining a point at which a lane change is completed in a lane (Aoki 495’ paragraph “0028”).
but Modified Lee fails to explicitly teach wherein the control unit calculates a path from an origin to a destination.
However Aoki 914’ teaches wherein the control unit calculates a path from an origin to a destination (see Aoki 914’  paragraphs “0023” and “0033-0034” “the optimum route link determination unit 56 calculates a travel route with the smallest risk”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of travel support device and travel support method of Aoki 495’ to provide a driving support device and a driving support method for calculating and determining a route to be driven (Aoki 914’  paragraphs “0023” and “0033-0034”).
Regarding claim 6, Lee fails to explicitly teach wherein the control unit considers a length of congestion at the second travel lane in calculation of the possible travel distance.
However Aoki 495’ discloses wherein the control unit considers a length of congestion at the second travel lane in calculation of the possible travel distance (see Aoki paragraph “0054” “The traffic condition determination unit 54d has a function of determining the traffic condition (such as congestion status) at the junction…. The traffic condition prediction unit 54e acquires road traffic information (such as traffic congestion information) from an infrastructure outside the vehicle, and based on the road traffic information, actually predicts the traffic condition when the vehicle reaches the junction. Have. Thus, the traffic condition determination unit 54d determines the traffic condition at the junction”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention the invention of vehicle and  and also for determining a point at which a lane change is completed in a lane (Aoki 495’ paragraph “0028”).

Regarding claim 7, Lee fails to explicitly teach wherein, when the calculated path includes the lane movement link for which the necessary distance is longer than the possible travel distance, the control unit outputs a cause for the necessary distance being longer than the possible travel distance to a user by using an output unit.
However Aoki 495’ discloses wherein, when the calculated path includes the lane movement link for which the necessary distance is longer than the possible travel distance, the control unit outputs a cause for the necessary distance being longer than the possible travel distance (see Aoki figures 3-6 and paragraphs “0026” “the adjustment distance becomes long. On the other hand, if the merging lane is a downhill, deceleration may be necessary to suppress the speed of the merging car if the slope is steep. That is, it can be said that the degree of merging difficulty is higher as the slope of the merging lane is steeper (the inclination angle is larger). Therefore, based on the graph 1, in the graph 2 of FIG. 4B, the adjustment distance tends to be long when the merging difficulty level is high. In this example, since there is a merging lane with a steep gradient, and the merging difficulty is high such that the speed adjustment can not be performed sufficiently before the merging vehicle merges with the main lane, It can be determined that a long adjustment distance is required.” And via paragraph “0059” “Therefore, based on the graph 5, in the graph 6 of FIG. 14 (b), the adjustment distance tends to be longer when the merging difficulty level is high. In this example, there is a merging lane with a sharp curve, and there is a high degree of difficulty in merging so that sufficient speed adjustment can not be made before the merging car merges into the main lane, so to merge into the main  and also for determining a point at which a lane change is completed in a lane (Aoki 495’ paragraph “0028”).
but modified Lee fails to explicitly teach to a user by using an output unit.
However Aoki 914’ teaches to a user by using an output unit (see Aoki 914’ paragraph “0038” “it is preferable to display or voice guide the determined travel route using the navigation unit 3 or an on-vehicle monitor as a notification device for notifying the occupant of the host vehicle of the notification content in a recognizable manner”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of travel support device and travel support method of Aoki 495’ to provide a driving support device and a driving support method for calculating and determining a route to be driven (Aoki 914’ paragraph “0038”).

Regarding claim 8, Lee fails to explicitly teach further comprising a communication unit mounted on the vehicle and configured to transmit the origin and the destination and communicate with a navigation apparatus configured to receive the path calculated by the control unit.
However Aoki 914’ teaches further comprising a communication unit mounted on the vehicle and configured to transmit the origin and the destination and communicate with a navigation apparatus configured to receive the path calculated by the control unit (see Aoki 914’ paragraph “0011” “the navigation unit 3 may be a communication terminal (smartphone, tablet terminal, etc.) electrically connected to the traveling control device 5, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of travel support device and travel support method of Aoki 495’ to provide a driving support device and a driving support method for calculating and determining a route to be driven (Aoki 914’ paragraph “0011”).

Regarding claim 10, Lee fails to explicitly teach calculating the necessary distance for a lane movement link for which lane change is necessary and calculating a possible travel distance that the vehicle can travel in lane movement link for lane change and calculating a path that is unlikely to pass through the lane movement link when the necessary distance is longer than the possible travel distance.
However Aoki 495’ teaches calculating the necessary distance for a lane movement link for which lane change is necessary and calculating a possible travel distance that the vehicle can travel in lane movement link for lane change (see Aoki figures 3-6 and paragraph “0061” “The necessary distance is estimated (step S305). In addition, when traffic congestion occurs, the overall difficulty level determination unit 54f of the junction difficulty level determination unit 54 is affected by two factors, the difficulty of merging due to the road shape and the difficulty of merging due to traffic congestion. Therefore, the general merging difficulty is determined (step S306). For example, the general difficulty level determination unit 54f can calculate an overall merging difficulty level by adding up the merging difficulty levels of the respective factors. Therefore, even when no traffic congestion occurs, only the merging difficulty level caused by the road shape is determined.”) 
calculating a path that is unlikely to pass through the lane movement link when the necessary distance is longer than the possible travel distance (see Aoki figures 3-6 and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention the invention of vehicle and control method thereof of Lee to calculate the distance based on the merging difficulty to make sure the vehicle changes lane safely with respect to the distance being calculated for safe distance between the vehicle and the merging vehicle and also for determining a point at which a lane change is completed in a lane (Aoki 495’ paragraph “0028”).
But modified Lee fails to explicitly teach calculating a path from an origin to a destination.
However Aoki 914’ teaches calculating a path from an origin to a destination (see Aoki 914’ paragraphs “0023” and “0033-0034” “the optimum route link determination unit 56 calculates a travel route with the smallest risk”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of travel support device and travel support method of Aoki 495’ to provide a driving support device and a driving support method for calculating and determining a route to be driven (Aoki 914’ paragraphs “0023” and “0033-0034”).
Regarding claim 11, Lee fails to explicitly the computer includes a communication unit configured to communicate with a navigation apparatus mounted on the vehicle, the calculation method comprising receiving the origin and the destination from the navigation apparatus, and transmitting the calculated path to the navigation apparatus.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of travel support device and travel support method of Aoki 495’ to provide a driving support device and a driving support method for calculating and determining a route to be driven (Aoki 914’ paragraphs “0011” and “0024”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/H.M.A./           Examiner, Art Unit 3664     
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664